Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-2, 7, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2017/0193687) in view of Sasaki, Optical distortion correction for eyeglasses-type wearable device using multi-mirror array

Claim 1
Lo discloses a method of using an augmented reality (AR) calibration system to compensate for distortions caused by manufacturing deviations in an AR headset (Lo, ¶¶ 2, 76: “the optical element can induce a certain amount of distortion or "warp'" in the image, which is perceived by the viewer of the display Eliminating this distortion is often desired, especially in applications, such as Augmented Reality, where virtual objects presented by the display system are perceived to lie at desired points in space…In FIG. 12E, the inverse distortion map is accessed , the method comprising: 
providing a calibration image to an external display screen that is external to the AR headset and that is viewable through a reflector of the AR headset (Fig. 9B; ¶ 73):

    PNG
    media_image1.png
    576
    596
    media_image1.png
    Greyscale

“As shown in FIG. 9B, an auxiliary display screen 920 is used to help create a forward distortion map for a display system including an illumination source, for example, a display device 921, and an optical element 925 (e.g., a visor including image areas). The display screen 920 is positioned relative to the display system so that an eye 930 of the user of the display system looking through the optical element 925 views the auxiliary display screen 920. When positioning the arrangement shown in FIG. 9B, the optical element 925 is aligned precisely with a fixed position relative to the external screen 920.” 
providing an inverse of the calibration image to a display of the AR headset, such that the inverse calibration image is reflected off of the reflector and observed by a camera of the AR calibration system while the (¶ 74: “After the invers distortion map is created, it may be further fined tuned. For example, using the arrangement shown in FIG. 9B, the optical element 925 is fixed to a rigid mount (not shown), and an image is shown on an auxiliary screen 920. A user viewers the auxiliary display device 920 to assist collection of point pairs (e.g., x,y) that map an image in the plane I' of the screen of the auxiliary display device 920 to the image displayed in plane S of the screen of the display device 920.”), 

creating a distortion mapping transform by implementing an algorithm to search through various projection positions of the inverse calibration image provided to the display of the AR headset until the inverse calibration image observed by the camera cancels out an acceptable portion of the calibration image provided to the external display screen as observed through the reflector by the (Lo, ¶ 74: “The program determines a region of the sparse inverse mesh (a few of the vertices near the cursor) that was selected by the user and drags them toward another point on the headset display. To ensure that this operation induces a smooth distortion of the display, an attenuating weighting function is applied by the program so that ; and 
providing the distortion mapping transform for implementation by the AR headset when an end user begins an AR experience in order to compensate for the distortions caused by manufacturing tolerances (Lo, ¶¶ 2, 76: “the optical element can induce a certain amount of distortion or "warp'" in the image, which is perceived by the viewer of the display Eliminating this distortion is often desired, especially in applications, such as Augmented Reality, where virtual objects presented by the display system are perceived to lie at desired points in space…In FIG. 12E, the inverse distortion map is accessed from the memory and applied to an image during rendering the of the image on the display screen of the display device of the display system.”).
	Lo does not explicitly disclose, but Sasaki makes obvious wherein the camera of the AR calibration system is located inside or within viewing distance of the AR headset at a location representing a user's point of view, and wherein the camera of the AR calibration system is aligned to a position that allows the camera to observe, from an optimal viewing location, the inverse calibration image projected onto the reflector of the AR headset (Sasaki, 3.1 System Evaluation: “System comprises a holding tool for our eyeglasses-type wearable device and a camera unit whose pose and position are adjustable…Correcting distortion requires obtaining all correspondences between the image displayed on the micro display and the captured image”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a camera.  The motivation would have been to calibrate the display 
Claim 2
Lo does not explicitly disclose, but Sasaki makes obvious wherein the AR headset is located on a stationary testing base during the providing of the inverse calibration image (Sasaki, 3.1 System Evaluation: “System comprises a holding tool for our eyeglasses-type wearable device and a camera unit whose pose and position are adjustable…Correcting distortion requires obtaining all correspondences between the image displayed on the micro display and the captured image”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a camera.  The motivation would have been to calibrate the display as Sasaki’s technique solves the same purpose as the automated mesh generation technique used by Lo and would be a complement to the manual and mesh techniques of Lo (See Sasaki, 5. Conclusions).  An image analysis based approach would therefore be an appropriate substitute to provide for automated calibration.
Claim 7
Lo discloses wherein the implemented algorithm triangulates a position of the camera with respect to the reflector and the display, such that the triangulated position of the camera is used to create the distortion mapping transform (Lo, ¶ 81: “A raw image texture (rendered by the basic pipeline onto a standard virtual camera in a virtual scene) is passed through a final 

Claim 10
Lo additionally discloses wherein the distortion mapping transform is stored in the AR headset for implementation during the AR experience of the user (Lo, ¶ 76: “FIGS. 12A-12D, the inverse distortion map is stored in a memory (e.g., a file within a storage device associated with the display system). In FIG. 12E, the inverse distortion map is accessed from the memory and applied to an image during rendering the of the image on the display screen of the display device of the display system.”)
Claim 11
	The same teachings and rationales in claim 1 are applicable to claim 11.
Claim 12
The same teachings and rationales in claim 2 are applicable to claim 12.
Claim 13
	The same teachings and rationales in claims 1 and 2 are applicable to claim 13, with the system of claim 13 additionally including a testing base (see rationale for claim 2) and Lo Figs. 13D,E disclosing the additional system components.
Claim 14
.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2017/0193687) in view of Sasaki, Optical distortion correction for eyeglasses-type wearable device using multi-mirror array and Mallet (US 2016/0180501)
Claim 8
Lo does not disclose, but Mallet makes obvious wherein the algorithm searches through various projection positions of the inverse calibration image using a system-in-the-loop gradient-less optimizer (Mallet, ¶ 38: “the inverse operation often involves using a root-finding operation, such as steepest-descent, conjugate gradient, or a derivative-free method such as the Nelder-Mead method.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider an optimizer such as Nelder-Mead.  As disclosed by Mallet, Nelder-Mead is a known method used in the same field of endeavor as Lo.  One of ordinary skill in the art would consider using the technique for performing the reverse operation when correcting for camera/lens distortion. 
Claim 9
Lo does not disclose, but Mallet makes obvious wherein the system-in-the-loop gradient-less optimizer is a Nelder-Mead optimizer (Mallet, ¶ 38: “the inverse operation often involves using a root-finding operation, such as steepest-descent, conjugate gradient, or a derivative-free method such as the Nelder-Mead method.”)
. 
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malaika (US 2019/0339529) in view of Sasaki, Optical distortion correction for eyeglasses-type wearable device using multi-mirror array
Claim 15
	The same teachings and rationales in claim 20 are applicable to claim 15 as the system of claim 20 would be able to execute the method of claim 15.
Claim 16
Malaika further discloses wherein the performing of the eye tracking identifies a viewing direction of both eyes of the user with respect to the reflector and/or the display of the AR headset, and wherein the updating of the distortion mapping transform compensates for a change in the identified viewing direction of either of the user's eyes with respect to the reflector and/or the display (Malaika, ¶ 27: “In addition, alternative pupil location 250b indicates a different example in which the pupil location is moved a smaller amount, but in both a horizontal and vertical direction to axis 219 within the optical lens, such as is reflected by example translation 261b corresponding to the central point 231a being moved to the new pupil location 250b”)
Claim 17
wherein a pre-calibrated distortion mapping transform is implemented by the AR headset prior to the AR experience and the updating of the distortion mapping transform initially updates the pre-calibrated distortion mapping transform (Mailaika, ¶ 38: “The generated mapping data 327 may further be used or provided to recipients in various manners, such as to store particular mapping data generated for one or more optical lenses of a particular end-user device 350 on that device for later use, such as on storage 356 of the end-user device 350 as data 357”)
Claim 18
	The same teachings and rationales in claim 20 are applicable to claim 18 as Malaika considers a computer readable medium (¶ 41: “Some or all of the systems or data structures may also be stored (e.g., as software instructions contents or structured data contents) on a non-transitory computer-readable storage medium”)
Claim 19
Malaika further discloses wherein a pre- calibrated distortion mapping transform is implemented by the AR headset prior to the AR experience and the updating of the distortion mapping transform initially updates the pre-calibrated distortion mapping transform (Mailaika, ¶ 38: “The generated mapping data 327 may further be used or provided to recipients in various manners, such as to store particular mapping data generated for one or more optical lenses of a particular end-user device 350 on that device for later use, such as on storage 356 of the end-user device 350 as data 357”)
Claim 20
Malaika discloses an augmented reality (AR) calibration system including a camera, (Malaika, ¶ 14: “The HMD system 100 of FIG. 1 is capable of presenting a virtual reality display to the user 124, such as via corresponding video presented at a display rate such as 30 frames (or images) per second or 90 frames per second, while other embodiments of a similar system may present an augmented reality display to the user 124”), when executed on a processor, cause the processor to implement actions comprising: 
for each display frame of the AR experience (Malaika, ¶ 34: “techniques may be used for each image being displayed, such as for thirty frames per second by adapting each image in less than the time needed before the next frame is to be displayed”): 
performing eye tracking to identify a location of both eyes of the user with respect to a reflector and/or a display of the AR headset (Malaika, ¶ 34: “the pupil locations of a particular user may be tracked and optionally predicted, and those pupil locations may be used to perform optical lens-specific adjustments to an image being displayed in order to correct the optical distortions present in the optical lens and provide a corresponding visual representation at that pupil location that reduces or eliminates differences from that intended for the image. In addition, such techniques may be used for each image being displayed, such as for thirty frames per second by adapting each image in less than the time needed before the next frame is to be displayed, in order to provide continuous video that is adapted to the changing pupil locations of a user as he or she watches the respective images from the video and moves his or her pupil.”); 
updating the distortion mapping transform to compensate for a change in the identified location of either of the user's eyes with respect to the reflector and/or the display of the AR headset (Malaika, ¶ 34: “the pupil locations of a particular user may be tracked and optionally predicted, and those pupil locations may be used to perform optical lens-specific adjustments to an image being displayed in order to correct the optical distortions present in the optical lens and provide a corresponding visual representation at that pupil location that reduces or eliminates differences from that intended for the image. In addition, such techniques may be used for each image being displayed, such as for thirty frames per second by adapting each image in less than the time needed before the next frame is to be displayed, in order to provide continuous video that is adapted to the changing pupil locations of a user as he or she watches the respective images from the video and moves his or her pupil.”); and 
implementing the updated distortion mapping transform in a next display frame of the AR experience (Malaika, ¶ 34: “the pupil locations of a particular user may be tracked and optionally predicted, and those pupil locations may be used to perform optical lens-specific by adapting each image in less than the time needed before the next frame is to be displayed, in order to provide continuous video that is adapted to the changing pupil locations of a user as he or she watches the respective images from the video and moves his or her pupil.”)
Malaika does not disclose, but Sasaki makes obvious an external display screen, a stationary testing base (Sasaki, 3.1 System Evaluation: “System comprises a holding tool for our eyeglasses-type wearable device and a camera unit whose pose and position are adjustable…Correcting distortion requires obtaining all correspondences between the image displayed on the micro display and the captured image”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a camera.  The motivation would have been to calibrate the display as Sasaki’s technique solves the same purpose as the automated mesh generation technique used by Lo and would be a complement to the manual and mesh techniques of Lo (See Sasaki, 5. Conclusions).  An image analysis based approach would therefore be an appropriate substitute to provide for automated calibration.

Allowable Subject Matter
(s) 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 3, the cited references with respect to claim 1 do not disclose the combination of reflector and simultaneous observation of the displays when calibrating left and right eyes individually. 
Claims 4-6 depend from claim 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/RYAN M GRAY/Primary Examiner, Art Unit 2611